— Appeal from an order of the Family Court, Steuben County (Peter C. Bradstreet, J.), entered March 20, 2009 in a proceeding pursuant to Family Court Act article 6. The order, among other things, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights with respect to her daughter based on a finding of permanent neglect and freeing her daughter for adoption. The mother failed to preserve for our review *1618her contention that Family Court should have entered a suspended judgment (see Matter of Charles B., 46 AD3d 1430, 1431 [2007], lv denied 10 NY3d 705 [2008]) and, in any event, that contention lacks merit. “[T]he record supports the court’s determination that any progress made by the [mother] ‘was not sufficient to warrant any further prolongation of the child’s unsettled familial status’ ” (Matter of Tiara B. [Torrence B.], 70 AD3d 1307, 1308 [2010]). Furthermore, “the mother did not ask the court to consider post-termination contact with the child[ ] in question or to conduct a hearing on that issue, and we conclude in any event that she ‘failed to establish that such contact would be in the best interests of the child[ ]’ ” (Matter of Christopher J., 60 AD3d 1402, 1403 [2009]). Present — Centra, J.P., Peradotto, Lindley, Sconiers and Gorski, JJ.